Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered July 29, 1988, convicting him of attempted murder in the second degree, assault in the first degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict sheet submitted to the jury was not proper since it did not include his defense of alibi and did not refer to the presumption of innocence. The defendant, however, did not object to the submission of the verdict sheet to the jury. His contention is therefore unpreserved for appellate review as a matter of law (see, CPL 470.05 [2]; see also, People v Lugo, 150 AD2d 502). Further, we decline to review the issue in the exercise of our interest of justice jurisdiction given the overwhelming evidence of the defendant’s guilt (see, People v West, 151 AD2d 526; see also, People v McKenzie, 148 AD2d 472). Thompson, J. P., Lawrence, Fiber and Ritter, JJ., concur.